Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 29, 2021 has been entered. Applicant’s amendments to claims have overcome some rejections previously set forth in the Non-Final Office Action mailed December 28, 2020. Claim 16 is new and examined for the first time while claim 15 has been withdrawn as directed to a non-elected invention leaving claims 1-16 pending in the instant application and claims 1-14 and 16 examined below.

Information Disclosure Statement
The information disclosure statement filed March 29, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Patent Document 14 is a duplicate of Patent Document 15. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Also, the information disclosure statement filed March 29, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is of each reference listed that is not in the English language.  NPL citation numbers 1 and 3-5 contain the original document, but do not include a translation or concise explanation of the relevance of the document, see MPEP 609.04(a)(III). It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile et al. (US PG Pub. 2017/0080497) hereinafter Tuffile in view of Bredt et al. (US PG Pub 2001/0050031) hereinafter Bredt and Liu et al. (US PG Pub. 2008/0277837) hereinafter Liu.
As to claims 1 and 11, Tuffile discloses layer-by-layer buildup of successive metal layers (Tuffile, paragraph [0022]). Tuffile discloses that the layer-by-layer procedure is binder jetting where a liquid binder is selectively printed on a bed of powder, the binder is dried, a new layer of powder is spread over the prior layer, the binder is selectively printed on the powder and dried, preferably by heating, and this process repeats until the part is fully constructed (Tuffile, paragraph [0023]; thereby meeting the claim limitations of depositing a metal powder build material and selectively applying a binder fluid on at least a portion of the powder as well as repeating to form a three dimensional object).
Tuffile discloses the metal powders have a generally spherical shape and a particle size distribution in the range of 0.005-0.300 mm (5-300 μm), and more preferably in the range of 0.010-0.100 mm (10-100 μm), and even more preferably in the range of 0.015-0.045 mm (15-45 μm) (Tuffile, paragraph [0026]).
Tuffile discloses a process using a metal powder, but does not explicitly disclose where the metal powder consists of titanium; aluminum; nickel; cobalt; iron; gold; silver; platinum; copper; a nickel cobalt alloy; 2xxx series aluminum; 4xxx series aluminum; CoCr MP1; CoCr SP2; MaragingSteel MS1; a nickel-chromium-iron-molybdenum alloy; a nickel-based alloy consisting of chromium, molybdenum, columbium + tantalum, and optionally includinq carbon, iron, silicon, manganese, sulfur, phosphorus, titanium, cobalt, and aluminum; SS GP1; a chromium-based alloy consisting of nickel, copper, and niobium, and optionally including carbon, silicon, manganese, sulfur, and phosphorus; SS 316L; Ti6AI4V; and AISi10Mq.
Liu relates to a method of making a gas permeable mold (Liu, title) using solid free-form fabrication (Liu, paragraph [0032]). Liu teaches that 3DP is conceptually similar to inkjet printing where a binder is deposited onto the top layer of a bed of powder (Liu, paragraph [0033]). Liu teaches the binder is printed according to a two-dimensional slice of a three-dimensional mold (i.e. object) to be manufactured (Liu, paragraph [0033]) and one layer after another is printed till the entire object is formed. 
Liu teaches that the powder may comprise a metal ceramic, polymer or composite while the metal may be selected from aluminum, titanium, nickel, or iron or an alloy containing one or more of these metals and most preferably, the powder is a stainless steel powder, e.g., grade 316 or 420 (Liu, paragraph [0033]). 
As Tuffile discloses using metal powder and Tuffile and Liu both relate to similar binder jet processes, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a metal powder aluminum, titanium, nickel, or iron or an alloy containing one or more of these metals such as stainless steel 316 as taught by Liu into the method disclosed by Tuffile thereby engaging in simple substitution of one known element for another to obtain predicable results as Tuffile already discloses that metal powders can be used and Liu discloses metals that work in a similar process, they would also be expected to work in Tuffile’s process in the same manner. 
prima facie case of obviousness would exist (See MPEP 2144.05(I)). 

Further, Tuffile does not explicitly disclose where the bound metal object is heated from about 40 to about 180°C. 
However, Tuffile discloses that when the part is completely built, the binder in the part can be optionally heated in an oven at a temperature in the range of 100-300°C for curing (Tuffile, paragraph [0024]). 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for heating the part to 40 - 180°C after performing multiple layers of applying metal powder and selective binding would be obvious in light of the disclosed range in Tuffile. 

However, Tuffile does not explicitly disclose where the binder fluid comprises an aqueous liquid vehicle and latex polymer particles dispersed in the aqueous liquid vehicle.

Bredt relates to a three-dimensional printing system and method where the individual cross-sectional areas can be built by using an ink-jet printhead to deliver an aqueous solvent or binder to an adhesive particulate mixture, causing the particles of the mixture to adhere together, and to previous cross-sectional areas (Bredt, abstract). Bredt teaches that the powdered material can be ceramic, metal, plastic, or a composite (Bredt, paragraph [0004]). Bredt teaches that after formation of the article has been completed, it typically remains immersed in a bed of unbound particulate material, where it can remain until the article is completely dry and the finished article can be placed in an oven for more rapid drying (Bredt, paragraph [0010]).
Bredt teaches a binder composition for selectively adhering particulate material to form a solid object in a three-dimensional printer, the binder including an adhesive in combination with a fluid, the adhesive comprising a nonionic polymer (Bredt, claim 27), where the nonionic polymer is elected from the group consisting of polymethacrylic acid, polymethacrylic acid sodium salt, sodium polystyrene sulfonate, and polyethyleneimine (Bredt, claim 29). Bredt teaches that the fluid includes water (Bredt paragraph [0037]). Bredt teaches a specific binder fluid including water at 68% and sulfonated polystyrene at 25% of the fluid (Bredt, paragraph [0037], Table 1).
As Tuffile discloses using a binder one of ordinary skill would naturally look to the art to determine appropriate binders to use in the Tuffile process. Thus, it would have been obvious 

As to claims 2-5 and 12, Tuffile discloses sintering the produced part in a furnace with a controlled atmosphere to avoid oxidation where the atmosphere may be inert gas (e.g. argon, helium, and nitrogen), a reducing gas (e.g. hydrogen), or a mixture of inert and reducing gases (Tuffile, paragraph [0029]).

As to claims 7-9 and 13-14, Bredt teaches using a binder including an adhesive in combination with a fluid, the adhesive comprising a nonionic polymer (Bredt, claim 27), where the nonionic polymer is elected from the group consisting of polymethacrylic acid, polymethacrylic acid sodium salt, sodium polystyrene sulfonate, and polyethyleneimine (Bredt, claim 29).

As to claim 10, Bredt teaches a specific binder fluid including water at 68% and sulfonated polystyrene at 25% of the fluid by weight (Bredt, paragraph [0037], Table 1). Bredt also teaches that the ranges should broadly be 20-88% water and 10-50% sulfonated polystyrene (Bredt, paragraph [0037], Table 1 where sulfonated polystyrene is a derivative of styrene).
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tuffile, Bredt and Liu as applied to claims 1-5 and 7-14 above, and further in Kakino (WO2009/139393 with provided Espacenet machine translation) hereinafter Kakino.
As to claim 6, Bredt teaches using a binder including an adhesive in combination with a fluid, the adhesive comprising a nonionic polymer (Bredt, claim 27), where the nonionic polymer is elected from the group consisting of polymethacrylic acid, polymethacrylic acid sodium salt, sodium polystyrene sulfonate, and polyethyleneimine (Bredt, claim 29).

However, Bredt does not explicitly disclose a co-polymerizable surfactant. 
	Bredt does disclose that a flowrate enhancer can be used to alter the hydrodynamic properties or wetting characteristics of the fluid to maximize the volume of fluid delivered by the printhead (Bredt, paragraph [0076]).
Kakino relates to a material for three-dimensional modeling which comprises a powdery material, and a binder for binding the powdery material (Kakino, abstract). Kakino teaches that the binder is not particularly limited as long as it is a compound having an ethylenically unsaturated bond and these include monofunctional acrylates and methacrylates (Kakino, pg. 4 translation, lines 150-153). Kakino teaches that the binder can include a surfactant, such as polyoxyethylene alkyl ethers, polyoxyethylene alkyl allyl ethers, acetylene glycols, polyoxyethylene / polyoxypropylene blocks (Kakino, pg. 13 of translation, lines 532-536). 
As both Bredt and Kakino both relate to additive manufacturing using fluid to bind a powder and Bredt discloses adding flowrate enhancers to the binder (Bredt, paragraph [0076]), it would have been obvious to one of ordinary skill in the art at the time of filing to add a surfactant such as polyoxyethylene alkyl ethers as taught by Kakino to the composition disclosed by Bredt, thereby Combining prior art elements according to known methods to yield 

As to claim 16, while Tuffile discloses binder jetting of metallic alloys followed by sintering and binder removal to form a metal part (Tuffile, abstract), it does not explicitly disclose where the binder fluid is selectively applied using a thermal inkjet printhead.
Kakino relates to a material for three-dimensional modeling which comprises a powdery material, and a binder for binding the powdery material (Kakino, abstract). Kakino teaches that the inkjet method used refers to on-demand inkjet method which examples thereof include piezo on-demand inkjet method, a thermal on-demand inkjet method, and electrostatic on-demand inkjet method and the like (Kakino, pg. 20 of translation, lines 803-804).
As Tuffile discloses a binder jet process but does not disclose the type of inkjet used to apply the binder fluid, one of ordinary skill would naturally look to the art to determine an appropriate printhead to use. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a thermal on-demand inkjet method as taught by Kakino to the method of binder jetting disclosed by Tuffile, thereby combining prior art elements according to known methods to yield predictable results as both references relate to binder jetting processes, the thermal inkjet method in Kakino would yield the same or similar results when used in Tuffile’s binder jet method (See MPEP 2143(I)(A)). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-22 of copending Application No. 16/125062 in Tuffile, Bredt, and Lai et al. "Kinetics of emulsion polymerization of styrene using the reactive surfactant Hitenol BC20." Journal of applied polymer science 109.4 (2008): 2275-2282, hereinafter Lai. Claims 1-14 of the current application and claims 15-22 of the ‘062 application have coextensive scope except that the ‘062 claims require a co-polymerizable surfactant chosen from polyoxyethylene alkylphenyl ether ammonium sulfate, sodium polyoxyethylene alkylether sulfuric ester, polyoxyethylene styrenated phenyl ether ammonium sulfate, or mixtures 5thereof. Lai teaches the use of reactive surfactant HITENOL BC20 (polyoxyethylene alkylphenyl ether ammonium sulfate; 20 U of ethylene oxide (EO)) on the emulsion polymerization of styrene (Lai, abstract). Thus, the use of a copolymerizable surfactant such as HITENOL with acrylates such as styrene is known in the art and would be obvious to combine to one of ordinary skill in the art. 
Further, the differences in polymer particle size and sintering temperature are known in  the art: “Sintering is preferably performed in a temperature range of 800-1200° C.” (Tuffile, paragraph [0029]) and Bredt discloses polymer particles of 50-500 nm (Bredt, paragraph [0038], Table 2). Thus, these differences are known and modifying would be readily apparent to a person of ordinary skill in the art. Thus the claims in the two applications are obvious over one another.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. 
With respect to the IDS, the new IDS filed June 25, 2021 has cured the issues of the previous IDS. However, there are two new issues with the IDS filed March 29, 2021 that should be addressed by applicant.

	With respect to claims 1 and 11, applicant argues that because Tuffile’s claimed invention relates to metal alloy particles comprising 50% Fe and 0.5% B, that one skilled in the art would not be led to use an alloy without at least 0.5% boron to make a part with improved wear properties (Applicant’s remarks, pg. 9). Applicant argues that as the amended claim excludes non-claimed alloys and elements and does not recite alloys that contain the amount of boron claimed in Tuffile, the combination does not teach the instant claims 1 and 11 (Applicant’s remarks, pg. 9). 
	“The use of patents as references is not limited to what the patentees describe as their
own inventions or to the problems with which they are concerned. They are part of the
literature of the art, relevant for all they contain.”  A reference may be relied upon for all
that it would have reasonably suggested to one having ordinary skill the art,
including non-preferred embodiments (MPEP 2123).
	While Tuffile’s claimed embodiment relates to a boride strengthened metal, the teachings in the specification relate to a metal powder. As applicant will readily understand, a claimed embodiment will often be narrower than the teachings disclosed in a specification. Tuffile discloses building a metal part (Tuffile, abstract). While the claimed embodiment may be narrower, a person of ordinary skill is not so lacking in creativity that they would be incapable of substituting other metal powders (such as taught by Liu) into the method disclosed by Tuffile. Thus the instant claims are obvious over the new combination and the rejection is maintained. 


	However, Tuffile explicitly discloses “When the part is completely built the binder in the part can optionally be heated in an oven at a temperature in the range of 100-300° C., and more preferably in the range of 150-200° C” (Tuffile, paragraph [0024]). Thus Tuffile discloses heating the finished part, i.e. the bound metal object, and thereby meets the claim limitations. This is an alternative way of curing the binder as opposed to heating layer-by-layer.
	Nonetheless, even if Tuffile discloses this heat treatment in addition to layer-by-layer heating, this would still read upon the limitations of claim 11. Contrary to applicant’s assertions, claim 11 does not require repeatedly applying the alloy and binder fluid layer-by-layer prior to exposing the layers to heat. Claim 11 is open (“comprising”) allowing for unrecited steps and thus all claim 11 requires is applying metal, applying binder fluid, repeating to form an object, and heating that bound object. Tuffile discloses those claimed steps and it is immaterial whether there are other intervening steps.

	As to claim 6, applicant argues neither of the cited references discloses a co-polymerizable surfactant (Applicant’s remarks, pg. 10). However, this is cured by Kakino in the new rejection above. 

	With respect to new claim 16, applicant argues that Bredt discloses that the use of a thermal printhead can present reliability problems and therefore a person of ordinary skill would not be led to sue a thermal inkjet printhead (Applicant’s remarks, pg. 11). 

	Bredt merely points out certain inferiorities to this method, but Bredt does not teach that this feature will not work, merely that it may be somewhat inferior to other options for the method. Thus a person of ordinary skill could evaluate the overall knowledge disclosed in Bredt and Kakino and be motivated to select a thermal inkjet as one of the possible choices of inkjets that would fork for applying the binder onto the metal powder. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        




/JOSHUA S CARPENTER/Examiner, Art Unit 1733